Exhibit 10.7


AMENDMENT ONE TO SPONSORED RESEARCH AGREEMENT


This Amendment made this 3rd day of July, 2012 by and between the THE REGENTS OF
THE UNIVERSITY OF COLORADO, a body corporate, contracting for and on behalf of
the University of Colorado Denver, a public institution of higher education
created under the Constitution and the Law of the State of Colorado (hereinafter
referred to as “UNIVERSITY”) and Omni Bio Pharmaceutical, Inc. hereinafter
referred to as “Sponsor”.


WHEREAS, the parties hereto previously entered into a contract dated March 23,
2012,  for RESEARCH services to be performed by UNIVERSITY under the supervision
of Charles A. Dinarello, INVESTIGATOR, and;


NOW THEREFORE, it is desired to amend the contract as follows:


1.  The compensation for this Study is increased by a fixed price of One Hundred
Fifty-seven Thousand Five Hundred Dollars ($157,500).  This amount represents
Seventeen Thousand Five Hundred Dollars ($17,500) per month through the term of
this Amendment to be paid as follows:


$105,000 to be paid upon execution
$52,500 to be paid on or before September 15, 2012




 
2.
The term of this Amendment shall be April 1, 2012 to December 31, 2012.





All other terms and conditions of said Agreement shall remain in full force and
effect.






IN WITNESS WHEREOF, the parties hereto have executed this Amendment below:

INSTITUTION:      SPONSOR:   Regents of the University of Colorado,   Omni Bio
Pharmaceutical, Inc.  
a body corporate, for and on behalf of
     
the University of Colorado Denver
                      By     By      
Adelita J. DeHerrera, JD  
   
Robert Ogden
   
Contracts Manager  
   
Chief Financial Officer
   
Office of Grants and Contracts
       